DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claims 1, 9, 16, and 19 are objected to because of the following informalities:  in claims 1 and 9, line 6, it appears “engaged a gear” should be --engaged with a gear-- or --engaging a gear--; in claims 1 and 9, line 7, “on clutch” should be --one clutch--; in claim 16, line 6, it appears “engaged” should be --engaged with-- or --engaging--; in claim 19, line 3, “connected to connected to” should be --connected to--.
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilder et al., WO 2017/108168, a machine translation of which is attached as an Office Action appendix (WO 2017/108168 also corresponds to U. S. Application Publication 2019/0017573).

	Schilder et al. shows a drive axle in figure 1.
	An electric motor 10a has an output shaft shown extending to gear stage 14a.
	A first gear, the driving gear of 14a, is positioned on the output shaft.
	The drive axle includes an idler shaft, extending between the sun gear P11a and the brake B1a.
	A second gear, the driven gear of 14a provided on ring gear P13a, is positioned on the idler shaft (P11a) and is engaged with the first gear (14a).
	At least one clutch B1a/K1a is selectively engaged with a gear of the output shaft (14a) or the idler shaft (P11a), the at least one clutch movable between a first position to select a first gear ratio V1a and a second position to select a second gear ratio V2a ([0048]-[0050]).
	A differential 12a is engaged with two axle half shafts (fig. 1).
(claim 1)

	A planetary gear set P1a is positioned on the idler shaft (P11a).
	The at least one clutch B1a/K1a comprises a first clutch B1a selectively engaged with the idler shaft (P11a) and a second clutch K1a selectively engaged with a carrier P12a of the planetary gear set P1a.  Engagement of the first clutch B1a selects the first gear ratio V1a, and engagement of the second clutch K1a selects the second gear ratio V2a (fig. 2).
(claim 2)

	A gear 15a coupled to the carrier P12a of the planetary gear set P1a is engaged with a gear of the differential 12a ([0068]).
(claim 3)

	Schilder et al. shows a drive axle in figure 1.
	An electric motor 10a has an output shaft shown extending to gear stage 14a.
	A first gear, the driving gear of 14a, is positioned on the output shaft.
	The drive axle includes an idler shaft, extending between the sun gear P11a and the brake B1a.
	A second gear, the driven gear of 14a provided on ring gear P13a, is positioned on the idler shaft (P11a) and engaged with the first gear (14a).
	At least one clutch B1a/K1a is selectively engaged with a gear of the output shaft (14a) or the idler shaft (P11a), the at least one clutch movable between a first position to select a first gear ratio V1a and a second position to select a second gear ratio V2a.
	A differential 12a is engaged with a gear of the idler shaft (P11a) and with two axle half shafts.
(claim 9)



Claim(s) 1, 4, 9, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaltenbach et al., U. S. Patent 9,822,860.

Kaltenbach et al. shows a drive axle in figure 4.
An electric motor EM has an output shaft 2.
A first gear 7 is positioned on the output shaft 2. 
The drive axle includes an idler shaft 3.
A second gear 9 is positioned on the idler shaft 3 and is engaged with the first gear 7.
At least one clutch 5, 6, 6a is selectively engaged with a gear of the output shaft 2 or the idler shaft 3, the at least one clutch 5, 6, 6a movable between a first position to select a first gear ratio i1 and a second position to select a second gear ratio i2 (col. 3, lines 38-41).
A differential 4 is engaged with two axle half shafts shown in figure 4.
(claim 1)

	A third gear 8 is positioned on the output shaft 2 and a fourth gear 10 is positioned on the idler shaft 3 and engaged with the third gear 8.
	The at least one clutch 5, 6, 6a is positioned on the output shaft 2, engaged with the first gear 7 in the first position to select the first gear ratio i1, and engaged with the third gear 8 in the second position to select the second gear ratio i2.
(claim 4)

	Kaltenbach et al. shows a drive axle in figure 4.
	An electric motor EM has an output shaft 2.
	A first gear 7 is positioned on the output shaft 2.
	The drive axle includes an idler shaft 3.
	A second gear 9 is positioned on the idler shaft 3 and engaged with the first gear 7.
	At least one clutch 5, 6, 6a is selectively engaged with a gear of the output shaft 2 or the idler shaft 3, the at least one clutch movable between a first position to select a first gear ratio i1 and a second position to select a second gear ratio i2 (col. 3, lines 38-41).
	A differential 4 is engaged with a gear of the idler shaft 3 and with two axle half shafts (shown in figure 4).
(claim 9)

	A third gear 8 is positioned on the output shaft 2 and a fourth gear 10 is positioned on the idler shaft 3 and engaged with the third gear 8.
	The at least one clutch 5, 6, 6a comprises a first clutch 6a and a second clutch 6, the first clutch 6a selectively engages the first gear 7 to select the first gear ratio i1, the second clutch 6 selectively engages the third gear 8 to select the second gear ratio i2.
(claim 10)

	A third gear 8 is positioned on the output shaft 2 and a fourth gear 10 is positioned on the idler shaft 3 and engaged with the third gear 8.
	A fifth gear (not labeled, but to the left of gear 9) is positioned on the idler shaft 3 and engaged with the differential 4.
(claim 15)


Claim(s) 1, 5, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al., JP 6338003, a machine translation of which is attached as an Office Action appendix (JP 6338003 also corresponds to U. S. 10,744,862).

	Sekiguchi et al. shows a drive axle in figure 1.
	An electric motor 2 has an output shaft 6.
	A first gear 9a is positioned on the output shaft 6.
	The drive axle includes an idler shaft 7.
	A second gear 9b is positioned on the idler shaft 7 and is engaged with the first gear 9a.
	At least one clutch 9c/8c is selectively engaged with a gear of the output shaft or the idler shaft, the at least one clutch 9c/8c movable between a first position to select a first gear ratio (“high-speed-stage-side” [0027]) and a second position to select a second gear ratio (“low-speed-stage-side” [0025]).
	A differential 10 is engaged with two axle half shafts 11A, 11B.
(claim 1)

	A third gear 8a is positioned on the output shaft 6 and a fourth gear 8b is positioned on the idler shaft 7 and engaged with the third gear 8a.
	The at least one clutch 9c/8c comprises a first clutch 9c and a second clutch 8c, the first clutch 9c selectively engages the first gear 9a to the output shaft 6 to select the first gear ratio, and the second clutch 8c selectively engages the fourth gear 8b to the idler shaft 7 to select the second gear ratio.
(claim 5)

	A third gear 8a is positioned on the output shaft 6 and a fourth gear 8b is positioned on the idler shaft 7 and engaged with the third gear 8a.
	The differential 10 engages with the second gear 9b.
(claim 8)

	Sekiguchi et al. shows a drive axle in figure 1.
	An electric motor 2 has an output shaft 6.
	A first gear 9a is positioned on the output shaft 6.
	The drive axle includes an idler shaft 7.
	A second gear 9b is positioned on the idler shaft 7 and is engaged with the first gear 9a.
	At least one clutch 9c/8c is selectively engaged with a gear of the output shaft or the idler shaft, the at least one clutch 9c/8c movable between a first position to select a first gear ratio (“high-speed-stage-side” [0027]) and a second position to select a second gear ratio (“low-speed-stage-side” [0025]).
	A differential 10 is engaged with a gear 9b of the idler shaft 7 and with two axle half shafts 11A, 11B.
(claim 9)

	A third gear 8a is positioned on the output shaft 6 and a fourth gear 8b is positioned on the idler shaft 7 and engaged with the third gear 8a.
	The at least one clutch 9c/8c comprises a first clutch 9c and a second clutch 8c, the first clutch 9c selectively engages the first gear 9a to select the first gear ratio, and the second clutch 8c selectively engages the fourth gear 8b to select the second gear ratio.
(claim 11)

	The differential 10 engages with the second gear 9b.
(claim 12)


Claim(s) 16-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smetana et al., U. S. Patent 8,974,341.

	Smetana et al. shows a drive axle in figure 1.
	An electric motor 2 has an output shaft 9/9’/15 (referred to as 9 hereafter).
	A common shaft 16/17 is co-axial with the output shaft 9.
	A first planetary gear set 4 is engaged with the common shaft 16/17.
	A second planetary gear set 3 is engaged with the output shaft 9.
	At least one clutch 12/13 selectively engaging the first planetary gear set 4 or second planetary gear set 3, the at least one clutch 12/13 movable between a first position to select a first gear ratio and a second position to select a second gear ratio (col. 8, lines 1-22 describes how the “first gear is engaged” and the “second gear is engaged” by movement of 12/13).
	A differential 5 is engaged with two axle half shafts 21 and 22.
(claim 16)

	The at least one clutch 12/13 includes a first clutch 13 and a second clutch 12.
	The electric motor 2 drives the first planetary gear set 4 when the first clutch 13 is engaged.  The first clutch 13 engages the ring gear to the sun gear of the second planetary gear set 3, rendering the gear set inoperative and passing the motor drive to the first planetary gear set 4.
	The electric motor 2 drives the second planetary gear set 3 when the second clutch 12 is engaged.  The second clutch 12 is a brake for the ring gear of the second planetary gear set 3, so that when the second clutch 12 is engaged, a reaction member is provided for the second planetary gear set 3 and the gear set is then driven by the motor.
(claim 17)

	When the first clutch 13 is engaged, a sun gear 4a of the first planetary gear set 4 is connected to the output shaft 9 via the common shaft 16/17.  The sun gear 4a is connected to the output shaft 9 through the second planetary gear set 3 when the first clutch 13 is engaged and when it is disengaged.  However, when the first clutch 13 is engaged, the second planetary gear set 3 becomes locked as a unit so that common shaft 16/17 (including carrier 3b), to which the sun gear 4a is affixed, is directly and rigidly connected to the output shaft 9 (including sun gear 3a).
Planet gears 4c (fig. 1b) of the first planetary gear set 4 are connected to the differential 5 via a carrier 4b of the planetary gear set.
(claim 18)

	When the second clutch 12 is engaged, a sun gear 3a of the second planetary gear 3 set is connected to the output shaft 9.  Since sun gear 3a “is either formed in one piece with drive shaft 9 or is embodied as a separate part and connected thereto in a torque-proof fashion” (col. 6, lines 17-19), the sun gear 3a is connected to the output shaft 9 when the second clutch is engaged or disengaged.  However, when the second clutch 12 is engaged, the ring gear of the second planetary gear set 3 is held stationary, activating the sun gear 3a to drive the gear set such that the connections between the output shaft 9 and the sun gear 3a becomes functional.
	Planet gears 3c (fig. 1a) of the second planetary gear set 3 are connected to the first planetary gear set 4 via the common shaft 16/17 (the common shaft 16/17 includes the planet carrier 3b and the sun gear 4a) and the first planetary gear set 4 engages the differential 5.
(claim 19)

	The at least one clutch 12/13 includes a first clutch 13 and a second clutch 12.
	The electric motor 2 drives the first planetary gear set 4 when the first clutch 13 or second clutch 12 is engaged.  The first planetary gear set 4 is directly driven by the motor 2 when the first clutch 13 is engaged, and is driven through the second planetary gear set 3 by the motor 2 when the second clutch 12 is engaged.
	The electric motor 2 drives the second planetary gear set 3 when the second clutch 12 is engaged.
(claim 20)


Allowable Subject Matter

Claims 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CN 102392885 (Dan et al.) March 2012 - a gearbox for a "pure electric automobile" includes one clutch on an input shaft and a second clutch on an idler shaft.

DE 10 2012 213 859 (Smetana) February 2014 - an idler shaft has two gears engaged with two gears on a motor output shaft and selectively engaged by a clutch.  The idler shaft is engaged with a differential.   

U. S. Patent 8,979,695 (Smetana et al.) March 2015 - similar to Smetana et al. '341 in arrangement and function, but with different clutch and actuator form.

U. S. Patent 9,140,335 (Knoblauch) September 2015 - a motor drives a planetary gear set on an idler shaft.  Includes a brake for the sun gear and a clutch between the carrier and ring gear.

WO 2017/185901 (Chen et al.) November 2017 - a clutch on a motor output shaft selectively engages two gears on the output shaft.  The two gears engage gears on an idler shaft.

DE 10 2016 212 867 (Meuller) January 2018 - two gears and two clutches on a motor output shaft.

U. S. Patent Application Publication 2019/0017573 (Schilder et al.) January 2019 - corresponds to WO 2017/108168.

U. S. Patent 10,744,862 (Sekiguchi et al.) August 2020 - corresponds to JP 6338003.

U. S. Patent 11,207,962 (Engerman) December 2021 - a clutch for a gear on a motor output shaft and a clutch for a gear on an idler shaft.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659